Citation Nr: 1439914	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a stress fracture os calcis and deformity, 3rd metatarsal, left. 

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture os calcis, right.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1973. 

This appeal to the Board of Veterans' Appeals (Board) arises from October and November 2008 rating decisions in which the RO denied the Veteran's claims for increased ratings for bilateral feet conditions.  

The Veteran presented testimony at a travel Board hearing held before the undersigned Veterans Law Judge in August 2010.  A transcript of that proceeding has been associated with the claims file. 

The Board notes that in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of those files reveals no additional pertinent evidence pertinent to the claims.  The electronic files do reflect that claims for special month compensation based on loss of use of the foot and entitlement to automobile and adaptive equipment or adaptive equipment only was denied in an August 2013 rating action, and that and that an application to reopen a service connection claim for lumbosacral strain as secondary to bilateral foot disabilities, was denied in December 2013 and February 2014 rating actions.  


FINDINGS OF FACT

1.  The service-connected left foot disability is manifested by a moderately severe level of disability but does not approximate a severe level of disability.

2.  The service-connected right foot disability is manifested by a moderate level of disability but does not approximate a moderately severe level of disability.

3.  The Veteran is assigned separate 40 percent ratings for reflex neurovascular dystrophy for the left and right lower extremity.

4.  The amputation rule prevents a combined rating in excess of 40 percent for disability below the knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for residuals of a stress fracture os calcis and deformity, 3rd metatarsal, left are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.68, 4.71a including Diagnostic Code 5284 (2013).

2.  The criteria for a rating higher than 10 percent for residuals of a stress fracture os calcis, right are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.68, 4.71a including Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

With respect to the increased rating claims on appeal, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with notice in letters in October 2007 and December 2008, prior and subsequent to the October and November 2008 rating decisions being appealed.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, the Veteran's claims were readjudicated in the May 2009 statement of the case and in supplemental statements of the case issued in November 2009, and July 2012.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34   (Fed. Cir. 2006) (VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a statement of the case could constitute a readjudication of the Veteran's claim). Therefore, to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was fully informed in the letters of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letters also listed examples of evidence, which included information about on-going treatment, Social Security Administration (SSA) determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment, post-service private and VA treatment records and SSA records were obtained.  Additionally, the file contains arguments, contentions, and statements of the Veteran and his representative.  The file also contains a transcript of the Veteran's August 2010 Board hearing testimony. 

A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the August 2010 Board hearing, the VLJ specifically noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his claims for higher ratings.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claims. Information was also elicited regarding the Veteran's current symptoms and treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  In contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Numerous VA examinations and evaluations relating to the Veteran's foot conditions have been conducted during the appeal period, the reports of which are on file.  With respect to the most recent VA examination of 2012, the Veteran's representative maintains that it is inadequate, as demonstrated by the examiner's conclusions that the Veteran's disabilities were "moderate" in severity.  The Board finds no merit to this assertion.  The conclusion was made based upon review of comprehensive examination findings; the support for the opinion was the overall clinical presentation.  The fact that the Veteran's representative does not agree with the conclusion does not render the examination inadequate nor does the Board find it so.  The VA examiner obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests and studies.  The examiner provided the Board with sufficient information to rate the Veteran's foot disabilities.  Therefore, the Board finds that the 2012 VA examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, the Board finds that VA has fully satisfied VA's duty to assist.  Moreover, on these facts, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

II.  Background

Service connection has been in effect for residuals of a stress fracture calcis bilateral and deformity, 3rd metatarsal, left since April 1973.  In a February 2007 determination of a decision review officer, separate compensable ratings of 20 (left) and 10 (right) percent were assigned for service connected residuals of stress fractures, effective from February 2006.  On August 13, 2007, the Veteran filed increased rating claims for his right and left foot disabilities. 

A VA examination of the feet was conducted in December 2007.  The Veteran reported that his foot problems were getting worse.  He stated that he got cramps in the feet and legs constantly and had problems with his back because of a limp.  He also indicated that his balance was off secondary to pain and cramping of the feet.  Symptoms of weakness of the feet bilaterally on standing and walking, stiffness with cramping, and swelling in the summer were documented.  Flare-ups due to being on his feet, relived with rest were noted.  There was no heat or redness, and no fatigue or lack of endurance in either foot.  The report mentioned that the Veteran was taking prescribed Gabapentin and Hydrocodone as needed.  It was noted that he wore corrective shoes of extra depth, and had inserts in both of his shoes.  The report also mentioned that the Veteran was working a part-time job (16 hours a week) for a parts store, including duties of lifting/carrying and driving, and reported that he had not lost any time, but was unsure of how long he could continue to work because of lower extremity issues. 

Physical examination revealed a definite limp with the left foot and leg everted while walking.  The Veteran was able to perform active and passive range of motion, jumping with pain on movement.  He was also able to move both feet against gravity and strong resistance.  Pain on motion of the feet at no particular point, was noted.  There were no symptoms of edema, instability or weakness.  There was tenderness to palpation in the instep and plantar aspect of the midfoot.   Calluses in the medial aspect of the first toe bilaterally were shown.  There was no evidence of unusual shoe wear.  Pulses were present but diminished.  Rising on the toes and heels caused pain and the Veteran was unable to do this.  Supination and pronation were not attempted.  With weight-bearing he had an arch of approximately 1 cm bilaterally.  X-ray films of the feet taken in October 2007 were reviewed which the examiner noted were negative.  Status post bilateral stress fracture os calcis, with no evidence of deformity of the left third metatarsal, was assessed.  The examiner indicated it was difficult to sort out the symptoms that the Veteran was experiencing in his feet related to an old injury, and as related to peripheral neuropathies.  

Treatment reports of Dr. L, as well as VA records indicated that the Veteran stubbed his third and fourth left toe in January 2008, fracturing his third and/or fourth toe at the left proximal phalanx.  The records reference a previously fractured left ankle in 1997, that was repaired with open reduction internal fixation.  Records also indicate that the Veteran had normal foot posture; his complaints of cramping were attributed to circulation problems.  

VA records show that in August 2008, the Veteran underwent EMG/nerve conduction studies in conjunction with reports of bilateral extremity numbness and weakness since 1972.  Bilateral tibial and peroneal motor studies and sural sensory nerve studies were normal, and not suggestive of a generalized peripheral polyneuropathy.  It was noted that sensation to the touch was decreased in the bilateral feet and thighs, and in the right lateral leg. 

A January 2009 VA annual examination note shows that the Veteran continued to complain of pain in his feet; it was noted that previous EMG and vascular findings were normal.  The assessment was chronic foot pain; however, the etiology of the foot pain was unclear as it did not appear to be a "clear-cut" neuropathy or vascular issue. 

A February 2009 VA treatment report shows that the Veteran again complained of chronic foot/leg pain and cramping.  The assessment was bilateral lower extremity pain.  The VA physician acknowledged the Veteran's belief that such pain was due to his service-connected foot fractures; however, the physician ultimately opined that the pain was "solely a foot problem due to poor foot efficiency and mechanics." 

A March 2009 VA vascular surgery note shows that the Veteran complained of bilateral lower extremity pain.  He stated that the pain was primarily in his feet but that he also experienced pain in the calves and thighs as well.  He also endorsed occasional cramping in the lower extremities at rest.  Physical examination was unremarkable and it was noted that previous EMGs were normal.  The VA physician noted that the Veteran had a normal vascular examination and that he had no signs of peripheral vascular disease.  Because his pulses were strong distally, the physician did not believe that the etiology of his pain was vascular. 

A VA examination of the feet was conducted in April 2009.  The Veteran complained of cramping in the legs and pain in both feet.  The Veteran gave a history of stress fractures in both feet in 1972, as well as a left ankle surgery in 1973.  It was noted that the Veteran used a walker and had limitations on walking due to pain and cramping in the legs.  A foot examination was essentially normal.  The diagnoses included arterial insufficiency of the lower extremities.  

A July 2009 VA record mentions that the Veteran continue to have chronic pain in the feet and legs, secondary to vascular difficulties.  Callouses were shown, bilateral foot pedal pulses were diminished and bilateral foot sensation was present.  Elongated nails and peripheral vascular disease (PVD) were assessed.  An August 2009 occupational therapy assessment reflects that the Veteran was independent in self-care, but reported having difficulty getting into and out of the tub at home.  It was concluded that the Veteran was entirely independent with the help of assistive devices and equipment and that no further occupational therapy was required.

A December 2009 VA treatment note shows continued complaints of chronic foot pain.  The VA physician noted that there had been "many notes and visits" to address this issue.  In general, he stated that there had been a debate as to the etiology of his pain.  For example, in prior reviews, the pain had been deemed to be vascular.  However, multiple doctors, including a VA vascular surgeon, did not believe that the pain was of vascular etiology.  It was suggested that the etiology was reflex neurovascular dystrophy syndrome.  The doctor noted that the Veteran had an extensive history of foot problems dating back to service.  He stated that there was "good reason to believe that his pain could be linked to the issues that he had in-service." 

A contemporaneous VA vascular surgery clinic note reflects that the Veteran had a longstanding history of pain and cramping in both legs starting at the feet and up to both thighs.  He reported that it began with bilateral foot fractures in-service and that the symptoms had worsened progressively.  He endorsed cold feet, with numbness and tingling.  He also stated that he began using a walker to ambulate.  It was noted that he last visited the vascular clinic in March 2009 and that the assessment at that time was that the source of his pain was not vascular due to normal vascular examination.  It was also noted that there was no evidence of peripheral vascular disease upon examination.  Because his pulses were strong, the physician did not believe that the reason for his pain was vascular; rather, he stated that the Veteran had "probable reflex neurovascular dystrophy syndrome because vascular etiology has been ruled out in the past by physical and imaging studies." 

A January 2010 VA treatment note shows that the Veteran reported a history chronic bilateral foot pain which started during service.  He noted that he had sustained microfractures to both of his feet as the result of wearing ill-fitted boots in the military.  He endorsed currently symptomatology, including burning, tingling pain radiating up the leg/thigh, decreased sensation in the feet, skin color changes, and swelling.  He was taking Vicodin and Neurontin for pain with minimal relief. 

A February 2010 VA pain management note shows that the Veteran complained of bilateral lower extremity pain travelling up his thighs and causing low back pain.  He reported that the pain was constant.  A lumbar sympathetic block was subsequently performed for pain relief. 

In June 2010, the Veteran's treating VA doctor submitted a letter on the Veteran's behalf and stated the following this gentleman carries the diagnosis of reflex sympathetic dystrophy as stated by his chronic pain doctors.  It was noted that the Veteran's chronic pain specialist, as well as the author, his primarily care doctor, find good reason to believe that his current condition and pain are due to prior injuries.  The only prior injuries we know of are those sustained in the military.  These consisted of stress fractures due to improper fitting boots.

In August 2010, the Veteran provided testimony at a travel Board hearing.  The Veteran indicted that he had been using a walker for nearly a year and could not work.  He indicated that he was in receipt of Social Security benefits due to a spinal condition.  He indicated that the severity of his foot conditions should be characterized as severe.   

In a March 2011 rating action, service connection was established for reflex neurovascular dystrophy of the right and left lower extremities, assigned separate 40 percent evaluations from August 13, 2007.  Entitlement to a TDIU was also established from August 2007.

A VA neurological examination was conducted in May 2011.  The Veteran's complaints included pain, balance problems and falls.  Abnormal gait and decreased sensation were noted.  Severe pain of the right lower limb at the ankle was found.  Limited motion and strength on the right side was noted due to pain that inhibited function.  Also shown was mild pain-inhibited function of the left lower limb at the knee and moderate at the ankle.  There was no evidence of marked muscular atrophy.  There was pain-inhibited function of the left ankle in regards to activation and duration of effort which was most consistent with reflex neurovascular dystrophy.

A VA foot examination was conducted in July 2012.  A diagnosis of bilateral stress fractures of the feet was continued.  The Veteran mentioned that he had chronic pain and difficult ambulating, and had been using a motorized chair for the past year.  There was no evidence of hallux valgus, hallux rigidus, claw foot, or hammertoes.  Motor strength was 4/5 in the feet bilaterally.  Reflexes were 2+/4.  Constant use of a wheelchair and occasional use of a cane was reported.  The Veteran complained of right foot cramps and pain.  The examiner noted no gross bony deformities of the bilateral feet.  X-ray films of the right foot are negative for any hardware.  The examiner commented that the right foot had a constant pain which interfering with the Veteran's ability to walk.  The examiner categorized this as a moderate impairment.  With respect to the left foot, the Veteran reported having numbing left foot pain.  X-ray films revealed a metallic screw of the medial malleolus and a metallic pin of the distal fibula.  The medical examiner noted that the left foot has a constant numbness interfering with the ability to walk and assessed as overall moderate impairment.  

III.  Increased Rating Claims - Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  The Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5284 a 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and, a 30 percent disability rating contemplates severe foot injury.  The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.86. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Veteran and his representative maintain that ratings in excess of 20 (left) and 10 (right) percent for service connected foot disabilities, characterized as residuals of stress fractures os calcis are warranted.  Following a comprehensive review of the lay and clinical evidence, the Board finds no basis for increase.  

As an initial matter, the Board notes that separate 40 percent evaluations have been assigned for reflex neurovascular dystrophy of the both lower extremities, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, used for the evaluation of the sciatic nerve.  Under that code, a 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A higher rating of 60 percent is warranted if there is severe paralysis with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost. 

Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation of Diagnostic Code 5165 (amputation at lower level permitting prosthesis).  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above-the-knee amputation elective level.  38 C.F.R. § 4.68.  

Amputation of a leg which is lower that middle or lower third of the thigh may be assigned a 40 percent evaluation when the level of amputation is such as to permit a prosthesis to be worn.  38 C.F.R. Part 4, Code 5165.  As existing ratings for the left lower extremity disabilities (40 and 20 percent ratings) combine for a 53 percent rating, rounded down to 50 percent, and for the right lower extremity (40 and 10 percent ratings) combine to 46 percent which would round up to 50 percent, it appears that there has been a violation of the amputation rule.  The Board, however, will not disturb the existing determination.  

What is notable about aforementioned code 8520 is that it describes loss of the ability to move a lower extremity; thereby also contemplating functional impairment.  As such, to assign a higher rating under a different code, also on the basis of limitation of motion and function would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  

Accordingly, even the fact that the Veteran uses a mobilized wheelchair for ambulation does not provide a basis for a higher evaluation, as not only is loss of use of either foot not demonstrated by this fact or any clinical evidence, but this functional impairment is contemplated by the 40 percent ratings already assigned for reflex neurovascular dystrophy of the lower extremities.  

The Veteran's representative urged that higher ratings under diagnostic code 5284 should be based on overall impairment of the foot attributable to symptoms such as pain and cramping, as documented in the 2012 VA examination report.  However, during that examination, the VA examiner described the overall level of such symptoms as moderate in both feet.  The file does not contain competent and credible evidence to the contrary.

The Veteran's representative has also urged that the Veteran's sensory and neurological deficits be considered in conjunction with the request for a higher rating.  Per the discussion above, it is clear that these neurological manifestations are already being compensated under code 8520, and that neurological manifestations represent the primary and most severe manifestations of the foot disabilities.  

Given the disability ratings already in place, the Board finds that it is unable to find a basis for the grant of still higher ratings.  In this case, the Board also considered all other Diagnostic Codes which may be applicable to the Veteran's particular foot disability.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284. 

Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the medical evidence does not reveal evidence of those conditions.  Diagnostic Codes 5280, 5281, and 5282 do not provide ratings in excess of 10 percent.

The Veteran is competent to offer evidence, including lay statements, with regard to matters he observes or personally experiences, e.g., pain.  However, given the complexity of his foot symptomatology as well as his lack of medical or legal training, he is not competent to assess the severity of his conditions for rating purposes.  In light of this, the Board places greater reliance upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected foot conditions at issue.  

As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service connected foot disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including limitation of range of motion and function, pain, and neurological manifestations are contemplated in the ratings assigned.  In addition, the combination of the Veteran's service-connected disabilities has resulted in the assignment of a 100 percent rating under 38 C.F.R. § 4.16.  As such, it would not be found that any of the Veteran's foot disabilities meet the "governing norms" of an extraschedular rating.  The manifestations of the Veteran's foot disabilities are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. 



      CONTINUE ON THE NEXT PAGE

App. 111 (2008).  The Veteran's disability evaluations, as a whole (which are already very significant), takes into consideration his overall disability presentation.  


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a stress fracture os calcis and deformity, 3rd metatarsal, left, is denied. 

Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture os calcis, right, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


